                                                   2001 ROSS AVENUE       AUSTIN           LONDON
                                                   SUITE 900              BEIJING          MOSCOW
                                                   DALLAS, TEXAS          BRUSSELS         NEW YORK
                                                   75201-2980             DALLAS           PALO ALTO
                                                                          DUBAI            RIYADH
                                                   TEL +1 214.953.6500    HONG KONG        SAN FRANCISCO
                                                   FAX +1 214.953.6503    HOUSTON          WASHINGTON
                                                   BakerBotts.com



March 4, 2021

Hon. Peggy Kuo                                                            Jonathan Rubenstein
                                                                          TEL: 2149536594
U.S. District Court for the Eastern District of New York                  FAX: 2146614594
225 Cadman Plaza East                                                     jonathan.rubenstein@bakerbotts.com
Brooklyn, New York 11201

       Re:      NOVAGOLD Resources Inc. v. J Capital Research USA LLC, No. 20-cv-
                02875-LDH-PK; Unopposed Motion to Extend Time to Join New Parties or
                Amend Pleadings

Dear Magistrate Judge Kuo:

         We write on behalf of NOVAGOLD Resources Inc. (“NOVAGOLD”) to request a
modification of one deadline in the Court’s Discovery Plan/Scheduling Order [Dkt. 30].
Currently, the deadline to file a motion to join new parties or amend the pleadings is March 9,
2021. NOVAGOLD requests that this deadline be extended to May 7, 2021. NOVAGOLD
served its First Interrogatories and Requests for Production of Documents to Defendant J
Capital Research USA LLC (“JCAP”) on October 9, 2020. JCAP has lodged many objections
to the interrogatories and requests for production of documents and has yet to produce any
documents. The parties are engaged in discussions to resolve outstanding discovery disputes;
however, to date NOVAGOLD has not been provided with the information or documents from
which it might determine whether joinder or amendment of the First Amended Complaint is
necessary or appropriate. This is NOVAGOLD’s first request for extension of time, and we
do not believe that the requested extension would affect any other scheduled dates or deadlines.

       We have conferred with counsel for JCAP regarding this request, and JCAP does not
oppose the request to extend this deadline.



                                             Respectfully,
                                             /s/ Jonathan Rubenstein
                                             Jonathan Rubenstein
